Order entered July 20, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-00583-CV

                             CITY OF LANCASTER, Appellant

                                               V.

                     WHITE ROCK COMMERCIAL, LLC, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-06471

                                          ORDER
       Before the Court are appellant’s July 18, 2017 motion to incorporate the record and briefs

from interlocutory appeal and unopposed motion to extend time to file appellant’s brief. We

GRANT appellant’s motions to the extent that we DIRECT the Clerk of this Court to transfer

the clerk’s record and reporter’s record from appellate cause number 05-16-00842-CV into this

appeal. We ORDER appellant’s brief filed on or before September 6, 2017.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE